Exhibit 10.20

 

TIGRENT INC.
RESTRICTED STOCK AWARD GRANT NOTICE
(2009 INCENTIVE PLAN)

 

Tigrent Inc. (the “Company”), pursuant to its 2009 Incentive Plan (the “Plan”),
hereby awards to Participant that number of shares of the Company’s Common Stock
set forth below (the “Award”).  This Award shall be evidenced by a Restricted
Stock Award Agreement (the “Award Agreement”).  This Award is subject to all of
the terms and conditions as set forth herein and in the applicable Award
Agreement, the Plan and the other attachments hereto, each of which are attached
hereto and incorporated herein in their entirety.

 

Participant:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Shares Subject to Award:

 

 

Consideration:

 

Participant’s services

 

Vesting Schedule:  100% percent of the shares subject to the Award shall vest on
the 4th anniversary of the Date of Grant, subject to Participant’s Continuous
Service through such time.

 

Notwithstanding the foregoing, if a Change in Control (as defined in the Plan)
occurs and your Continuous Service (as defined in the Award Agreement) with the
Company has not terminated as of, or immediately prior to, the effective time of
the Change in Control, then, as of the effective time of such Change in Control,
the vesting and exercisability of your option shall be accelerated in full.

 

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Award Grant Notice, the Award
Agreement, and the Plan.  Participant further acknowledges that as of the Date
of Grant, this Restricted Stock Award Grant Notice, the Award Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the acquisition of the Company’s Common Stock pursuant to the Award
specified above and supersede all prior oral and written agreements on that
subject with the exception of (i) Awards previously granted and delivered to
Participant under the Plan, and (ii) the following agreements only:

 

OTHER AGREEMENTS:

 

                                                                        

 

 

                                                                        

 

 

TIGRENT INC.

 

PARTICIPANT

 

 

 

By:

 

 

 

Signature

 

Signature

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

 

ATTACHMENTS:

 

Attachment I:

 

Restricted Stock Award Agreement

Attachment II:

 

2009 Incentive Plan

Attachment III:

 

Form of Joint Escrow Instructions

Attachment IV:

 

Form of 83(b) Election

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

TIGRENT INC.

2009 INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to Section 8(a) of the Company’s 2009 Incentive Plan (the “Plan”), the
Restricted Stock Award Grant Notice (“Grant Notice”) and this Restricted Stock
Award Agreement (“Agreement”), Tigrent Inc. (the “Company”) has awarded you
(“Participant”) the number of shares of the Company’s common stock (the “Common
Stock”) indicated in the Grant Notice (collectively, the “Award”).  Capitalized
terms not explicitly defined in this Agreement or the Grant Notice but defined
in the Plan shall have the same definitions as in the Plan.

 

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

 

1.             VESTING.  The shares of Common Stock subject to your Award will
vest as provided in the Vesting Schedule set forth in your Grant Notice,
provided that vesting shall cease upon the termination of your Continuous
Service.  Note that if a vesting date falls on a day that is not a business day,
such day shall instead fall on the last preceding business day.  Notwithstanding
the foregoing, in the event that you are subject to the Company’s insider
trading policy (such policy, or any successor policy, the “Insider Trading
Policy”) and any shares covered by your Award vest on a day (the “Original Vest
Date”) that does not occur during a “window period” applicable to you as
determined by the Company in accordance with such policy, then such shares shall
not vest on such Original Vest Date and shall instead vest on the earliest to
occur of the following: (i) the first day of the next “window period” applicable
to you pursuant to such policy; (ii) the date of the termination of your
Continuous Service after the Original Vest Date; or (iii) the day that is sixty
(60) days after the Original Vest Date.  Shares acquired by you that have vested
in accordance with the Vesting Schedule set forth in the Grant Notice and this
Section 1 or any other provision of the Plan are “Vested Shares.”  Shares
acquired by you pursuant to this Agreement that are not Vested Shares are
“Unvested Shares.”

 

For purposes of this Agreement, “Continuous Service” means your service with the
Company (as defined in the Plan), whether as an employee, director or
consultant, is not interrupted or terminated.  A change in the capacity in which
you render service to the Company or a change in the entity for which you render
such service, provided that there is no interruption or termination of your
service with the Company, shall not terminate your Continuous Service.  To the
extent permitted by law, the Board or the Chief Executive Officer of the
Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of (i) any approved leave of
absence, including sick leave, military leave or any other personal leave, or
(ii) transfers between the Company, an affiliate of the Company, or their
successors.

 

2.             ESCROW OF COMMON STOCK.  As security for your faithful
performance of the terms of this Agreement and to insure the availability for
delivery of your Common Stock upon execution of the Reacquisition Right provided
in Section 3 above, you agree that the Common

 

1

--------------------------------------------------------------------------------


 

Stock issued under your Award shall be held in escrow (“Escrow”) and you and the
Company hereby authorize and direct the Corporate Secretary of the Company or
the Corporate Secretary’s designee (“Escrow Agent”) to hold the documents
delivered to Escrow Agent pursuant to the terms of this Agreement and of your
Grant Notice, in accordance with and pursuant to the terms of the Joint Escrow
Instructions attached to the Grant Notice as Attachment III.  You agree that
certificates representing Common Stock under the Award cannot be issued for any
of such shares that are Unvested Shares.  The Company shall instruct the Escrow
Agent to release Vested Shares from Escrow upon the vesting of such shares, and
to transfer to you certificates representing such Vested Shares, subject to your
having made adequate provisions for any sums required to satisfy the Withholding
Taxes (as defined in Section 14 below) and the other terms and conditions
contained in this Agreement and the Joint Escrow Instructions.

 

3.             RIGHT OF REACQUISITION.  The Company shall simultaneously with
the termination of your Continuous Service automatically reacquire (the
“Reacquisition Right”) for no consideration all of the Unvested Shares, unless
the Company agrees to waive its Reacquisition Right as to some or all of the
Unvested Shares.  Any such waiver shall be exercised by the Company by written
notice to you or your representative within 90 days after the termination of
your Continuous Service, and the Company will in such case also instruct the
Escrow Agent to release to you the number of Unvested Shares not being
reacquired by the Company, subject to the satisfaction of the Withholding
Taxes.  If the Company does not waive its Reacquisition Right as to all of the
Unvested Shares, then effective as of the termination of your Continuous
Service, the Escrow Agent shall, upon the instruction of the Company, transfer
to the Company the number of Unvested Shares the Company is reacquiring.  The
Reacquisition Right shall expire and the Escrow shall terminate when all of the
shares of Common Stock subject to the Award have become Vested Shares.

 

4.             ADJUSTMENTS UPON CHANGES IN STOCK.  The number of shares of
Common Stock subject to your Award and referenced in your Grant Notice may be
adjusted from time to time for recapitalization events as provided by
Section 5(e) of the Plan.  In the event of a recapitalization event, any and all
new, substituted or additional securities or other property to which you are
entitled by reason of your ownership of shares of Common Stock that are Unvested
Shares shall be immediately subject to the Reacquisition Right and be included
in the word “Common Stock” for all purposes of the Reacquisition Right with the
same force and effect as the shares of the Common Stock presently subject to the
Reacquisition Right, but only to the extent the Common Stock is, at the time,
covered by such Reacquisition Right.

 

5.             CHANGE IN CONTROL TRANSACTIONS.  In the event of a Change in
Control as defined in the Plan, the Company may exercise its Reacquisition
Right, or assign its Reacquisition Right to the successor of the Company (or
such successor’s parent corporation), if any, in connection with such
transaction.  To the extent the Reacquisition Right remains in effect following
such transaction, it shall apply to the new capital stock or other property
received in exchange for the Common Stock in consummation of the transaction,
but only to the extent the Common Stock was at the time covered by such right.

 

6.             SECURITIES LAW COMPLIANCE.  You may not be issued any Common
Stock under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or (ii) the Company has determined

 

2

--------------------------------------------------------------------------------


 

that such issuance would be exempt from the registration requirements of the
Securities Act.  Your Award must also comply with other applicable laws and
regulations governing the Award, and you shall not receive such Common Stock if
the Company determines that such receipt would not be in material compliance
with such laws and regulations.

 

7.             EXECUTION OF DOCUMENTS.  You hereby acknowledge and agree that
the manner selected by the Company by which you indicate your consent to your
Grant Notice is also deemed to be your execution of your Grant Notice and of
this Agreement.  You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.

 

8.             IRREVOCABLE POWER OF ATTORNEY.  You constitute and appoint the
Company’s Secretary as attorney-in-fact and agent to transfer said Common Stock
on the books of the Company with full power of substitution in the premises, and
to execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated.  This is a special power of attorney coupled with an interest
(specifically, the Company’s underlying security interest in retaining the
shares of Common Stock in the event you do not perform the requisite services
for the Company), and is irrevocable and shall survive your death or legal
incapacity.  This power of attorney is limited to the matters specified in this
Agreement.

 

9.             RIGHTS AS STOCKHOLDER.  Subject to the provisions of this
Agreement, you shall have all rights and privileges of a stockholder of the
Company with respect to the Unvested Shares.  You shall be deemed to be the
holder of such shares for purposes of receiving any dividends that may be paid
with respect to such shares and for purposes of exercising any voting rights
relating to such shares, even if some or all of the shares are Unvested Shares;
provided, however, that any dividends or other distributions paid with respect
to the Unvested Shares shall be subject to all of the terms and conditions
applicable under this Agreement to the same extent as the Unvested Shares.

 

10.          TRANSFER RESTRICTIONS.  In addition to any other limitation on
transfer created by applicable securities laws, and except as otherwise provided
in this Section 10, you shall not sell, assign, hypothecate, donate, encumber,
or otherwise dispose of any interest in the Common Stock while such shares of
Common Stock are Unvested Shares or continue to be held in the Joint Escrow. 
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any Common Stock
that has been released from the Joint Escrow. In addition, upon receiving
written permission from the Board or its duly authorized designee, and provided
that you and the designated transferee enter into transfer and other agreements
required by the Company, you may transfer an interest in such shares pursuant to
a domestic relations order that contains the information required by the Company
to effectuate the transfer.  You are encouraged to discuss the proposed terms of
any transfer of Unvested Shares with the Company prior to finalizing the
domestic relations order to help ensure the required information is contained
within the domestic relations order.  After any Common Stock has been released
from the Joint Escrow, you shall not sell, assign, hypothecate, donate,

 

3

--------------------------------------------------------------------------------


 

encumber, or otherwise dispose of any interest in the Common Stock except in
compliance with the provisions herein and applicable securities laws.

 

11.          NON-TRANSFERABILITY OF THE AWARD.  Your Award (except for Vested
Shares issued pursuant thereto, and subject to the transfer restrictions
contained in this Award) is not transferable except by will or by the laws of
descent and distribution.

 

12.          RESTRICTIVE LEGENDS.  All certificates representing the Common
Stock shall have endorsed thereon legends in substantially the following forms
(in addition to any other legend which may be required by other agreements
between the parties hereto, provided that legend (a) below shall only apply to
Unvested Shares):

 

(a)           “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A
REACQUISITION RIGHT SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER, OR SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THIS COMPANY.  ANY TRANSFER OR ATTEMPTED
TRANSFER OF ANY SHARES SUBJECT TO SUCH RIGHT IS VOID WITHOUT THE PRIOR EXPRESS
WRITTEN CONSENT OF THE COMPANY.”

 

(b)           “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(c)           Any legend required by appropriate blue sky officials or any other
agreement to which the Participant is a party.

 

13.          AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any affiliate of the Company, or on the part of the Company or any affiliate
of the Company to continue such service.  In addition, nothing in your Award
shall obligate the Company or any affiliate of the Company, their respective
stockholders, boards of directors, or employees to continue any relationship
that you might have as an employee or consultant of the Company or any
affiliate.

 

14.          WITHHOLDING OBLIGATIONS.  At the time your Award is granted, on the
Vesting Date, or at any other time as determined necessary or appropriate by the
Company under applicable law, you hereby authorize withholding from payroll or
otherwise any other amounts payable to you, and otherwise agree to make adequate
provision in cash for, any sums required to satisfy any federal, state, local
and foreign tax withholding obligations of the Company or any affiliate of the
Company, if any, which arise in connection with your Award (the “Withholding
Taxes”).  The Company, at its sole discretion and subject to any limitations
under applicable law, may satisfy such Withholding Taxes by, (a) if the Common
Stock is publicly-traded, permitting you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the

 

4

--------------------------------------------------------------------------------


 

Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered under the
Award to satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Withholding Taxes
directly to the Company and/or its affiliates; (b) withholding shares of Common
Stock that are otherwise to be released by the Escrow Agent from Escrow on the
Vesting Date in satisfaction of the Withholding Taxes (at a fair market value
per share of Common Stock determined by the Company’s Board of Directors in good
faith), provided, however, that the amount of the shares so withheld shall not
exceed the amount necessary to satisfy the Withholding Taxes using the statutory
withholding rates that are applicable to this kind of income; (c) withholding
for the Withholding Taxes from wages and other cash compensation payable to you;
or (d) causing you to tender a cash payment to the Company.  Unless the
Withholding Tax obligations are satisfied, the Company shall have no obligation
to issue a certificate for any shares or release any shares from Escrow.

 

15.          TAX CONSEQUENCES.  You hereby agree that the Company does not have
a duty to design or administer the Plan or its other compensation programs in a
manner that minimizes your tax liabilities. You shall not make any claim against
the Company, or any of its officers, directors, employees or affiliates related
to tax liabilities arising from your Award or your other compensation. You agree
to review with your own tax advisors the federal, state, local and foreign tax
consequences of the Award and the transactions contemplated by this Award
Agreement.  You shall rely solely on such advisors and not on any statements or
representations of the Company or any of its agents.  You understand that you
(and not the Company) shall be responsible for your own tax liability that may
arise as a result of the Award or the transactions contemplated by this Award
Agreement.  YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY 83(b) ELECTION, EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THE FILING ON YOUR BEHALF.

 

16.          NOTICES.  Any notice or request required or permitted hereunder
shall be given in writing to each of the other parties hereto and shall be
deemed effectively given on the earlier of (i) the date of personal delivery,
including delivery by express courier, or (ii) the date that is five days after
deposit in the United States Post Office (whether or not actually received by
the addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten days’ advance written notice to each of the other parties
hereto:

 

COMPANY:

 

Tigrent Inc.

 

 

Attn: Corporate Secretary

 

 

1612 E. Cape Coral Pkwy

 

 

Cape Coral, FL 33904

 

 

 

YOU:

 

Your address as on file with the Company at the time notice is given

 

 

 

ESCROW AGENT:

 

Tigrent Inc.

 

 

Attn: Corporate Secretary

 

 

1612 E. Cape Coral Pkwy

 

5

--------------------------------------------------------------------------------


 

 

 

Cape Coral, FL 33904

 

17.          HEADINGS.  The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

 

18.          MISCELLANEOUS.

 

(a)           The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(d)           This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)           All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

19.          GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control.

 

20.          EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
affiliate of the Company except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any or all
of the employee benefit plans of the Company or any affiliate of the Company.

 

21.          CHOICE OF LAW.  The interpretation, performance and enforcement of
this Agreement shall be governed by the law of the state of Colorado without
regard to that state’s conflicts of laws rules.

 

6

--------------------------------------------------------------------------------


 

22.          ELECTRONIC DELIVERY.  The Company may, in its sole discretion,
elect to deliver any documents related to participation in the Plan and this
Award by electronic means or to request your consent to participate in the Plan
by electronic means.  You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

23.          SEVERABILITY.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

* * * * *

 

This Agreement shall be deemed to be signed by the Company and the Participant
upon the signing by the Participant of the Grant Notice to which it is attached.

 

7

--------------------------------------------------------------------------------


 

ATTACHMENT II

 

TIGRENT INC.

2009 INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

ATTACHMENT III

 

JOINT ESCROW INSTRUCTIONS

 

[                      ], 2010

 

Corporate Secretary

Tigrent Inc.

1612 E. Cape Coral Pkwy

Cape Coral, FL 33904

 

Dear Sir/Madam:

 

As Escrow Agent for both Tigrent Inc., a Colorado corporation (the “Company”),
and the undersigned recipient of stock of the Company (“Recipient”), you are
hereby authorized and directed to hold the documents delivered to you pursuant
to the terms of that certain Restricted Stock Award Grant Notice (the “Grant
Notice”) issued to the Recipient to which a copy of these Joint Escrow
Instructions is attached as Attachment III, and pursuant to the terms of that
certain Restricted Stock Award Agreement (“Agreement”), which is Attachment I to
the Grant Notice, in accordance with the following instructions:

 

1.             In the event Recipient ceases to render Continuous Service (as
defined in the Agreement) to the Company or an affiliate of the Company during
the vesting period set forth in the Grant Notice, the Company or its assignee
will give to Recipient and you a written notice specifying that the shares of
stock shall be transferred to the Company.  Recipient and the Company hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice.

 

2.             At the closing you are directed (a) to date any stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, to the Company.

 

3.             Recipient irrevocably authorizes the Company to deposit with you
any certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Grant Notice. 
Recipient does hereby irrevocably constitute and appoint you as Recipient’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.

 

1

--------------------------------------------------------------------------------


 

4.             This escrow shall terminate upon vesting of the shares or upon
the earlier return of the shares to the Company.

 

5.             If at the time of termination of this escrow you should have in
your possession any documents, securities, or other property belonging to
Recipient, you shall deliver all of same to any pledgee entitled thereto or, if
none, to Recipient and shall be discharged of all further obligations hereunder.

 

6.             Your duties hereunder may be altered, amended, modified or
revoked only by a writing signed by all of the parties hereto.

 

7.             You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees.  You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.

 

8.             You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case you obey or comply with any such order, judgment or decree of
any court, you shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction.

 

9.             You shall not be liable in any respect on account of the
identity, authority or rights of the parties executing or delivering or
purporting to execute or deliver the Grant Notice or any documents or papers
deposited or called for hereunder.

 

10.          You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

 

11.          You shall be entitled to employ such legal counsel, including but
not limited to Cooley LLP, and other experts as you may deem necessary properly
to advise you in connection with your obligations hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor.

 

12.          Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be Secretary of the Company or if you shall resign by written
notice to the Company party.  In the event of any such termination, the
Secretary of the Company shall automatically become the successor Escrow Agent
unless the Company shall appoint another successor Escrow Agent, and

 

2

--------------------------------------------------------------------------------


 

Recipient hereby confirms the appointment of such successor as Recipient’s
attorney-in-fact and agent to the full extent of your appointment.

 

13.          If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

 

14.          It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, you may (but are not obligated to) retain in your possession without
liability to anyone all or any part of said securities until such dispute shall
have been settled either by mutual written agreement of the parties concerned or
by a final order, decree or judgment of a court of competent jurisdiction after
the time for appeal has expired and no appeal has been perfected, but you shall
be under no duty whatsoever to institute or defend any such proceedings.

 

15.          Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, including
delivery by express courier or five days after deposit in the United States Post
Office, by registered or certified mail with postage and fees prepaid, addressed
to each of the other parties hereunto entitled at the following addresses, or at
such other addresses as a party may designate by ten days’ advance written
notice to each of the other parties hereto:

 

COMPANY:

 

Tigrent Inc.

 

 

1100 San Leandro Boulevard

 

 

Suite 300

 

 

San Leandro, CA 94577

 

 

 

RECIPIENT:

 

                                                                                 

 

 

                                                                                 

 

 

                                                                                 

 

 

                                                                                 

 

 

 

ESCROW AGENT:

 

Secretary

 

 

Tigrent Inc.

 

 

1100 San Leandro Boulevard

 

 

Suite 300

 

 

San Leandro, CA 94577

 

16.          By signing these Joint Escrow Instructions you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Grant Notice.

 

3

--------------------------------------------------------------------------------


 

17.          This instrument shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and permitted assigns.  It
is understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents.  It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Grant Notice and these Joint Escrow Instructions in
whole or in part.

 

 

 

Very truly yours,

 

 

 

 

 

TIGRENT INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

RECIPIENT

 

 

 

 

 

 

 

 

 

 

 

[NAME]

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

 

 

 

 

 

 

[NAME], Secretary

 

 

Tigrent Inc.

 

 

 

4

--------------------------------------------------------------------------------


 

ATTACHMENT IV

 

FORM OF 83(b) ELECTION

 

--------------------------------------------------------------------------------


 

                   , 2010

 

Director of Internal Revenue

Internal Revenue Service Center

[Insert city/state where individual files US federal tax returns]

 

Re:

 

Election Under Section 83(b)

 

Ladies and Gentlemen:

 

This statement constitutes an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended from time to time.

 

Pursuant to Treasury Regulations Section 1.83-2, the following information is
submitted:

 

1.        Name:                                                                (“Recipient”)

 

Address:

 

Social Security No.:

 

2.        Property Description:                      shares of Common Stock (the
“Stock”) of Tigrent Inc., a Colorado corporation (the “Corporation”)

 

3.        The date on which the Stock was transferred is [December 22], 2010.

 

4.        The taxable year for which the election is made is the calendar year
2010.

 

5.        Restrictions:

 

If, on or before [December 22, 2014] the Recipient ceases to provide services to
the Corporation for any reason, the Corporation shall have the option to
reacquire, without cost, some or all of the Stock (depending upon the date of
such termination).

 

6.        The fair market value at the time of transfer of the Stock, determined
without regard to any restriction other than a restriction which by its terms
will never lapse, is $[                      ].

 

7.        The amount paid by the undersigned taxpayer for the Stock is $0.00.

 

8.        A copy of this statement has been furnished to the Corporation.

 

Dated:                        , 2010.

 

 

Very truly yours,

 

 

 

 

[NAME]

 

 

1

--------------------------------------------------------------------------------